1

2

3

4                                   UNITED STATES DISTRICT COURT

5                             FOR THE EASTERN DISTRICT OF CALIFORNIA

6     NORTH COAST RIVERS ALLIANCE, et al.,                   1:16-cv-00307-LJO-SKO
7                               Plaintiffs,                  ORDER VACATING JULY 31, 2019
                                                             EVIDENTIARY HEARING AND
8                        v.                                  REQURIRING JOINT STATUS
                                                             REPORT ON OR BEFORE AUGUST 23,
9    UNITED STATES DEPARTMENT OF THE                         2019.
     INTERIOR, et al.,
10
                                Defendants,
11
     WESTLANDS WATER DISTRICT, et al.,
12
                                Intervenor-Defendants.
13

14

15          The Court has received and reviewed the Parties’ statements, ECF Nos. 106 & 107, filed in

16 response to the Court’s order setting an evidentiary hearing on the issue of mootness. ECF No. 104. The

17 Court agrees with the Parties that an evidentiary hearing would not be helpful at this time, as there are

18 no material factual disputes. Accordingly, the evidentiary hearing, currently set for July 31, 2019, is

19 VACATED. However, the conduct challenged in this case, which relates to the environmental review of

20 interim Central Valley Project (CVP) water service contracts covering the period from 2016 to 2018, is

21 technically moot. It still remains true that it is decidedly unclear whether this conduct will ever repeat

22 again, because the water user Defendants have requested conversion of their now-expired long-term

23 CVP water service contracts into a different form of “repayment contract.” According to the law that

24 permits this repayment, the conversion appears to be mandatory if requested. See Water Infrastructure

25


                                                         1
1    Improvements for the Nation Act, Pub. L. No. 114-322, § 4011 (2016). Moreover, at least according to

2    Defendants, repayment contracts will not require the same form(s) of environmental review.

3           In light of the Court’s current workload, there is little chance it will be able to turn to the pending

4    motions before September 2019. Accordingly, in the interest of judicial efficiency and because

5    Defendants indicate additional developments related to the contract conversion may take place in early

6    August 2019, the Court directs all parties to file a join status report on or before August 23, 2019,

7    addressing any changed circumstances. Thereafter, the Court will once again deem the matter submitted

8    on the papers and will rule on the issue of mootness, and, if the case is not deemed moot, on the merits.

9
     IT IS SO ORDERED.
10
        Dated:     July 26, 2019                              /s/ Lawrence J. O’Neill _____
11                                                 UNITED STATES CHIEF DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                          2
